Citation Nr: 0707319	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-12 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a schedular rating in excess of 40 percent for 
a lower back disability, to include a schedular rating in 
excess of 20 percent prior to August 26, 2005. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1966 to 
March 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision.

In January 2006, the veteran submitted a claim for a total 
disability rating based on individual unemployability.  As 
this claim has not been adjudicated, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The evidence shows a severe lumbosacral strain with loss 
of lateral motion with osteoarthritic changes, and narrowing 
or irregularity of joint space, with abnormal mobility on 
forced motion.

2.  The veteran had forward flexion to 100 degrees in May 
2003, and to 20 degrees in May 2005.

3.  The medical evidence of record fails to show any evidence 
of ankylosis.  

4.  No evidence has been presented showing that bed rest has 
been prescribed by a doctor during the appeal period.

5.  Objective medical testing failed to show a compensable 
neurologic deficit.


CONCLUSIONS OF LAW

1.  Criteria for a 40 percent rating were met, effective in 
December 2002.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes (DCs) 
5285, 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, 4.124a, DCs 
5237, 5243, 8520 (2006).

2.  Criteria for a rating in excess of 40 percent for a lower 
back disability have not been met.  38 U.S.C.A. §§ 1155, 5110 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5285, 
5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, 4.124a, DCs 5237, 
5243, 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran's lower back disability is currently assigned a 
40 percent rating, which became effective August 27, 2005.  
His back was initially rated at 20 percent, effective on 
December 19, 2002, he received a temporary convalescent 100 
percent rating from July 15, 2004 until September 30, 2004, 
and his rating was returned to 20 percent on October 1, 2004.

The earliest post-service treatment record regarding the 
veteran's back disability in his claims file is dated in June 
1995; and the next record does not appear until the veteran 
underwent a VA examination in May 2003 (at which he admitted 
not seeking any treatment of his lumbar spine since 1995).  
As such, it is difficult to get an accurate picture of the 
veteran's spinal condition during the early part of his 
claim, which he submitted in December 2002.  It is also noted 
that no evidence has been presented to show that the veteran 
sought treatment for his back condition from the time he 
filed his claim until his VA examination in 2003.  In any 
event, under 38 C.F.R. § 4.71a, DC 5295, a 20 percent rating 
is assigned for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
assigned for a severe lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

At a VA examination in May 2003, the examiner noted that the 
veteran had a moderate muscle spasm, particularly in the left 
lumbar region of the back.  The veteran limped favoring his 
right lower extremity, and had a range of motion from 20 to 
100 degrees and was unable to completely straighten up, 
walking with his back anteflexed to 20 degrees.  The rest of 
the veteran's spinal motions were noted to be 50 percent of 
normal because of pain.  The veteran was also noted to have 
an absent ankle jerk.  The veteran was diagnosed with spinal 
stenosis and lumbar spondylosis.  The veteran reported that 
his back pain was aggravated by walking more than 200 yards, 
by coughing or sneezing, and by bending and lifting.

An MRI in May 2003 revealed degenerative changes in the 
lumbar spine; a treatment record from December 2003 noted 
that the veteran had decreased range of motion in all fields 
in his lower back; and an MRI in March 2004 demonstrated 
severe degenerative disc disease at L3 through S1.

It is apparent that the veteran's back condition was quite 
debilitating as of his examination in May 2003.  The 
veteran's mobility was severely limited, and he could only 
walk 200 yards before his back pain would flare up.  
Additionally, he was unable to straighten up while walking 
and he walked with a noticeable limp.  The MRIs also reveal 
severe degenerative disc disease, and the veteran was 
diagnosed with spinal stenosis and lumbar spondylosis.

As such, the criteria for a 40 percent rating for a severe 
lumbosacral strain were met as of the May 2003 VA 
examination.  Since it appears the complaints and findings 
noted on examination had been present for a time leading up 
to the examination, it may be concluded the veteran met the 
criteria for a 40 percent rating from the date of his 
December 2002 claim.  

Other criteria also apply to evaluating back disability.  
Under the criteria in effect at the time the veteran filed 
his claim (and prior to September 2003) limitation of motion 
of the lumbosacral spine was rated under Diagnostic Code 
5292; with a 20 percent evaluation assigned for moderate 
limitation of motion, and a 40 percent evaluation assigned 
for severe limitation of motion.  38 C.F.R. § 4.71a, DC 5292.  
Ratings in excess of 40 percent were only available if 
ankylosis was present.

While the veteran has had limited motion in his back 
throughout the course of his appeal, the evidence fails to 
demonstrate any ankylosis, which is defined as "immobility 
and consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  Even when 
the range of motion of the veteran's back was most severely 
limited, at a VA examination in May 2005 when the veteran had 
only 20 degrees of flexion and 10 degrees of extension, the 
veteran was still able to bend his back, and it was therefore 
not ankylosed.

As such a rating in excess of 40 percent is not available 
based on the old criteria 

During the course of this appeal, the criteria for evaluating 
spine disability changed in September 2003.  The new criteria 
may only be applied as of their effective date (i.e., at no 
earlier date).  See VAOPGCPREC 3-2000 (Apr. 10, 2000).

Under the revised criteria, the only way to obtain a rating 
in excess of 40 percent based on the orthopedic 
manifestations of a back disability is if ankylosis is 
present.  However, as noted above, ankylosis is not present.  

Alternatively, the rating criteria provides that in addition 
to the orthopedic manifestations of a spinal disability, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment should be rated 
separately.  Thus, to properly evaluate the veteran's 
impairment, a rating appropriate to his orthopedic impairment 
is to be determined, which would then be combined with a 
rating for any neurologic impairment.  

For orthopedic impairment under the new criteria, a 10 
percent rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 60 degrees, but not 
greater than 85 degrees, or when the combined range of motion 
of the thoracolumbar spine is greater than 120 degrees ; a 20 
percent rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or when the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
and a 40 percent rating is assigned when forward flexion of 
the thoracolumbar spine is 30 degrees or less.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2006).  A rating in excess of 40 percent is not 
available unless ankylosis is present.  

During the course of his appeal, the veteran demonstrated 
range of motion from 20 to 100 degrees in May 2003; he showed 
20 degrees of flexion and 10 degrees of extension (and the 
examination was noted to have been limited by back pain) in 
May 2005; and he displayed 30 degrees of forward flexion and 
10 degrees of extension (with no additional limitation of 
motion as a result of repetitive motion) in August 2005.  

Given the foregoing, the veteran did not meet the criteria 
for a rating in excess of 40 percent for the orthopedic 
component of his impairment during the appeal period.  As to 
neurologic abnormalities, at a VA examination in May 2003, 
the straight leg raises were normal, and his reflexes were 
intact except for an absent left ankle jerk.  The veteran's 
vibratory sensation was intact and the muscle strength about 
his knees and ankles were 5/5.  There was also no subjective 
history of urinary or fecal incontinence.

At an EMG in April 2004, the veteran complained of constant, 
severe lower back pain which radiated down both legs, but 
there was no bladder or bowel incontinence, although the 
impression of severe radiculopathy was rendered.  

In August 2004, the veteran was noted to be greatly improved 
since back surgery, and no longer needed a cane.  The veteran 
was noted to be neurologically intact; and in September 2004, 
he had 5/5 strength in his lower extremities and sensation in 
the lower extremities was intact.  In May 2005, while the 
veteran indicated that he had decreased sensation throughout 
his lower extremities, he nevertheless had 5/5 motor strength 
in both lower extremities, and he had 2+ reflexes in both his 
patellar and ankle.  

While the veteran had complaints of radiating pain, the 
preponderance of evidence fails to show an additional 
compensable neurologic abnormality.  The veteran consistently 
denied both bowel or bladder impairment; and VA doctors have 
found the veteran to have 5/5 strength in his lower 
extremities, with normal reflexes throughout the course of 
his appeal.  Absent neurologic deficit, a rating in excess of 
40 percent is not available based on the combined orthopedic 
and neurologic manifestations of his back disability.

Intervertebral disc syndrome (IVDS)

During the course of this appeal, the diagnostic code for 
rating intervertebral disc syndrome changed from 5293 to 
5243, but there were no substantive changes to the rating 
criteria itself.  IVDS is evaluated based on the number of 
incapacitating episodes a person has in a 12 month period.  
An incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  A 20 percent rating 
is assigned for incapacitating episodes with a total duration 
of between 2 and 4 weeks; a 40 percent rating is assigned for 
incapacitating episodes with a total duration of between 4 
and 6 weeks; and a 60 percent rating is assigned for 
incapacitating episodes with a total duration of at least 6 
weeks during the past 12 months.  

The medical evidence fails to show any evidence of 
incapacitating episodes for which bed rest was prescribed.  

In April 2005, the veteran indicated that his back pain had 
increased to the point that he could not sit, stand, or lie 
down for any length of time, and indicated that he had been 
in bed for three days, unable to do much for himself.  The 
veteran was instructed to go to the emergency room if it got 
any worse.  A May 2005 treatment note indicated that the 
veteran had hurt his back in February and stayed on his back 
However, there is no indication that bed rest was ever 
prescribed.  At a VA examination in August 2005, the examiner 
indicated that no incapacitating episodes were noted.  

While the veteran indicated that he stayed in bed for several 
days in early 2005 as a result of back pain, the bed rest was 
not prescribed by a doctor, and even if it had been, a single 
week of bed rest would not even warrant a 20 percent rating.  
As the veteran's file is void of any prescribed bed rest, a 
rating in excess of 40 percent is not available for IVDS.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in August 2005.  By this, and by previous 
letter, the statement of the case, and the supplemental 
statements of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

ORDER

A schedular 40 percent rating for a lower back disability is 
granted, effective in December 2002, subject to the laws and 
regulations governing the award of monetary benefits.

A rating in excess of 40 percent for a lower back disability 
is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


